 


114 HR 2340 IH: To amend the Controlled Substances Import and Export Act to remove regulatory barriers to the re-exportation of controlled substances among members of the European Economic Area.
U.S. House of Representatives
2015-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2340 
IN THE HOUSE OF REPRESENTATIVES 
 
May 14, 2015 
Mr. Pitts introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Controlled Substances Import and Export Act to remove regulatory barriers to the re-exportation of controlled substances among members of the European Economic Area. 
 
 
1.Re-exportation among members of the European Economic AreaSection 1003(f) of the Controlled Substances Import and Export Act (21 U.S.C. 953(f)) is amended— (1)in paragraph (5)— 
(A)by striking (5) and inserting (5)(A); (B)by inserting , except that the controlled substance may be exported from the second country to another country that is a member of the European Economic Area before the period at the end; and 
(C)by adding at the end the following:  (B)Subsequent to any re-exportation described in subparagraph (A), a controlled substance may continue to be exported from any country that is a member of the European Economic Area to any other such country, provided that— 
(i)the conditions applicable with respect to the first country under paragraphs (1), (2), (3), (4), (6), and (7) are met by each subsequent country from which the controlled substances is exported pursuant to this paragraph; and (ii)the conditions applicable with respect to the second country under such paragraphs are met by each subsequent country to which the controlled substance is exported pursuant to this paragraph.; and 
(2)by adding at the end the following:  (g)LimitationThe Attorney General shall not promulgate nor enforce any regulation, subregulatory guidance, or enforcement policy which impedes re-exportation among European Economic Area countries (as provided in subsection (f)(5)), including by promulgating or enforcing any requirement that— 
(1)re-exportation from the first country to the second country or re-exportation from the second country to another country (as such terms are used in subsection (f)) occur within a specified period of time; or (2)information concerning the consignee, country, and product be provided prior to exportation of the controlled substance from the United States.. 
 
